Citation Nr: 1202932	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral spine compression fracture, rated 20 percent disabling from October 10, 2004, to March 25, 2011, and 40 percent disabling from March 26, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 20 percent rating for the Veteran's low back disability.  A September 2011 rating decision awarded an increased 40 percent rating for the Veteran's lumbosacral spine compression fracture, effective March 26, 2011.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was scheduled for a hearing before the RO in April 2007.  The hearing was subsequently canceled pursuant to an April 2007 informal conference with the Veteran's service representative. 

In February 2011, the Board remanded the Veteran's claim for increased rating for additional development.

During a March 2011 VA spine examination, the Veteran reported that he is unemployed due to pain "all over"  and that, due to flare-ups of his low back disability and side effects of pain medication, he is unable to maintain employment.  The Board interprets the Veteran's statements during his VA spine examination as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating assigned for his low back disability.  Therefore, a TDIU claim is part of the claim for increased rating for his low back disability and the Board has jurisdiction over both issues. 

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to March 26, 2011, the Veteran's low back disability was manifested by limited ranges of motion of no worse than flexion to 40 degrees, extension to 10 to 15 degrees, right lateral rotation to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees.  Unfavorable ankylosis of the thoracolumbar spine and neurological manifestations have not been shown.  Nor have there been incapacitating episodes having a total duration of at least four weeks during any 12-month period. 

2.  Since March 26, 2011, the Veteran's low back disability was manifested by limited ranges of motion of no worse than flexion to 20 degrees, extension to 10 degrees, right lateral rotation to 10 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and left lateral flexion to 10 degrees.  Unfavorable ankylosis of the thoracolumbar spine and neurological manifestations have not been shown.  Nor have there been incapacitating episodes having a total duration of at least six weeks during any 12-month period. 


CONCLUSIONS OF LAW

1.  Prior to March 26, 2011, the criteria for a rating in excess of 20 percent for a low back disability were not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5236, 5237, 5242, 5243 (2011). 

2.  Since March 26, 2011, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5236, 5237, 5242, 5243 (2011). 

3.  The criteria for referral for consideration of an increased rating for a low back disorder on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011). For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's low back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  That evaluation involves consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5235 for vertebral fracture or dislocation pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, General Rating Formula for Diseases and Injuries of the Spine (2011).  

Additional diagnostic codes for consideration include Diagnostic Code 5236 for sacroiliac injury and weakness, Diagnostic Code 5237 for lumbosacral strain, and Diagnostic Code 5242 for degenerative arthritis of the spine, all of which are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242, General Rating Formula for Diseases and Injuries of the Spine (2011).  Also potentially relevant is Diagnostic Code 5243 for intervertebral disc syndrome pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  The code for intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  It has not been contended or shown in this case that the Veteran has spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

The Board now turns to the applicable criteria.  Intervertebral disc syndrome (IDS) is rated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is as follows: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire spine (100 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

In this case, the Veteran contends that his low back symptoms have warranted ratings in excess of 20 percent prior to March 26, 2011, and in excess of 40 percent since March 26, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Prior to March 26, 2011

The Veteran filed a claim for increased rating for his low back disability that was received at the RO on May 24, 2006.  Therefore, the rating period on appeal extends from May 24, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  38 C.F.R. § 4.1 (2011).  Therefore, the Board will also consider evidence dated prior to May 24, 2005, to the extent that it sheds additional light on the Veteran's disability picture as it relates to the rating period on appeal. 

The pertinent evidence of record during the relevant rating period includes VA outpatient treatment records and private medical records dated from May 2005 to March 2011, and an August 2006 VA examination report.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

VA and private medical records dated from May 2005 through March 2011 show complaints of low back pain that was worse with activity, complaints of occasional weakness, and objective findings of paraspinal tenderness and limited range of motion of the lumbar spine.  Regarding limitation of motion, an August 2006 VA medical record notes flexion to about 40 degrees without complaints of pain and extension limited approximately 10-15 degrees without pain.  A May 2007 private physical therapy record also notes 80 percent back flexion, 30 percent back extension, a sitting tolerance of 10 minutes, a standing tolerance of 10 minutes, and a lifting tolerance of 10 pounds.  Relevant medical records also show complaints of pain, numbness, and tingling in the lower extremities, which appear to have become more persistent after September 2007, at which time, the Veteran was diagnosed with lumbago with radiculopathy.

Throughout the relevant period on appeal, notwithstanding the September 2007 diagnosis, the Veteran was routinely found to be without objective neurological abnormalities and with normal sensation and motor strength, deep tendon reflexes that were equal and symmetrical bilaterally, and intact pulses and capillary refill.  He was noted to be independent in bed mobility, gait, locomotion, and stairs, and able to perform activities of daily living.  Ambulation was normal and the Veteran did not use assistive devices.  Imaging during the relevant period revealed multilevel degenerative disc disease/desiccation, Schmorl's nodes, scoliosis, and spondylosis, but no intervertebral disc herniation, spinal stenosis, neural foraminal encroachment, or nerve root impingements.  Diagnoses included chronic low back pain, leg length discrepancy, lumbar disc disease, and osteoarthritis of the lumbar spine, for which the Veteran was treated with physical therapy, epidural steroid injections, and pain medication to include Vicodin.  The Board also notes that VA medical records dated from February 2010 to March 2011 show complaints of pain in the hips, pain and stiffness in the knees, and a rheumatology consult.

Also in support of the Veteran's claim for an increased rating are written statements from the Veteran dated in February 2007 and July 2007 indicating that his low back disability interferes with his sleep, movement, and everyday activities.  He also reported that it was more difficult to work, and that his pain medications also affected his work and his ability to concentrate.

At an August 2006 VA spine examination, the Veteran reported an onset of low back pain in service due to extra physical activity and running, and a back injury sustained during a motor vehicle accident in service.  The Veteran reported a history of a left leg fracture prior to service.  Regarding current symptoms, the Veteran reported nagging pain in the lower back, which increased with extra activity.  The Veteran reported the intensity of his pain as 1-2/10.  He indicated that he sometimes experienced sharp pain and his sleep was disturbed.  He also reported an occasional acute pain and a need to sit down for a while once or twice a week.  He had some pain in his left leg and neck, but the majority of his pain was in his low back.  There was no radiation of pain.  The Veteran did not use a back brace.  However, Vicodin seemed to help.  His activities of daily living were limited and his work was affected in that he could not carry any weight.  It was noted that repetitive motion increased pain without any additional loss of motion.  There was no history of acute episodes of excruciating low back pain during the last 12 months.

On physical examination, the Veteran complained of tightness in his low back and pain in the lumbosacral area.  The examiner noted normal lumbar lordosis and no evidence of scoliosis.  Muscle tone was good and without any spasm.  Range of motion testing revealed extension to 30 degrees and flexion to 50 degrees with  complaints of pain at end of motion.  Right and left lateral flexion, and right and left rotation were to 20 degrees.  There was no evidence of incoordination, weakness, or fatigability.  Nor was there functional loss due to complaints of pain.  The examiner found no evidence of neurological deficits in either lower extremity.  There was no tenderness or evidence of any deformity.  Sensation was intact to pinprick and light touch.  Extensor hallucis longus muscle strength was 5/5, and plantar reflexes were flexor.  Straight-leg raising was to 55 degrees with a complaint of back pain, but Lasegue's sign was negative.  It was noted that the left leg appeared to be somewhat bigger in circumference of the calf.  X-rays of the lumbar spine revealed minor Schmorl's between L1 and L2, and L2 and L3.  An x-ray of the left leg revealed an old fracture of the tibia that was excellently healed.

Based on the foregoing, the examiner diagnosed a chronic lumbar strain with limited motion, but without any neurological deficiency in the lower limbs.  The examiner also noted that, as far as the Veteran's left leg was concerned, the circumference of the Veteran's left calf was bigger than the right calf, and there was evidence of an old healed fracture of the tibia, but an otherwise unremarkable x-ray.  The examiner could not provide an opinion as to whether the Veteran's subjective complaints of left leg pain were related to the lower back or his previous leg injury.

Based on the evidence of record, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  The records shows that, throughout the period on appeal, forward flexion was limited to no more than 40 degrees, consistent with his currently assigned 20 percent rating.  The record does not demonstrate the criteria necessary for a higher 40 percent rating, specifically, forward flexion of the thoracolumbar limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the evidence does not support a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered the Veteran's complaints of pain and weakness, his reports of functional limitations in sitting and standing, and all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 20 percent for any time during the period on appeal.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds no basis for assigning a rating in excess of 20 percent because the evidence does not show range of motion with pain limited to 30 degrees of flexion or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher rating.  
 
The Board next turns to the question of whether the Veteran is entitled to an increased rating at any time during the appeal period based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be rated using the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

During his August 2006 VA examination, the Veteran denied any acute episodes of excruciating low back pain during the last 12 months.  In addition, VA medical records do not document any incapacitating episodes or physician prescribed bed rest due to low back symptoms during the relevant appeals period.  The Board finds that the evidence does not show incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month period, as required for a 40 percent rating under the criteria pertaining to IDS.  Accordingly, the Board finds that the Veteran is not entitled a higher rating at any time during the appeal based on any incapacitating episodes.

Additionally, the Board must consider whether the Veteran is entitled to a separate rating based upon any neurological manifestations of his lumbar spine disability.  Here, the Board finds that the evidence does not demonstrate entitlement to a separate rating based on neurological manifestations of the lower extremities or bladder or bowel impairment related to the lumbar spine.  The Veteran has routinely denied bladder and bowel impairment.  However, he has reported radiation of pain into his lower extremities, as indicated in the VA medical records and the August 2006 VA examination report.  The Board further notes that a September 2007 VA treatment note indicates a diagnosis of lumbago with radiculopathy.  However, both prior and subsequent to the September 2007 diagnosis of radiculopathy, the Veteran was routinely found to be neurologically intact and with normal findings on motor, reflex examinations, and sensory examinations.  Additionally, the August 2006 VA examiner found the Veteran to be without any neurological deficiency in the lower limbs.  Significantly, VA and private imaging dated both prior and subsequent to the September 2007 diagnosis of radiculopathy determined that the Veteran did not have spinal stenosis, neural foraminal encroachment, or nerve root impingements associated with his low back disability.  Moreover, the most recent VA examiner in March 2011 did not find objective evidence of neurological abnormalities associated with the Veteran's low back disability. 

Therefore, based on the foregoing, the Board finds that the evidence does not show objective evidence of a neurological disability of the lower extremities, or bladder or bowel impairment related to the service-connected lumbar spine disability, and because the Veteran has been found to be essentially neurologically intact throughout the appeal period, the Board finds that he is not entitled to a separate ratings for neurological manifestations related to a low back disability at any time during the appeal period.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 during the appeal period prior to March 26, 2011.  The preponderance of the evidence is also against a finding that the Veteran is entitled to a separate rating for neurological manifestations in the lower extremities related to his service-connected disability of the spine for the period prior to March 26, 2011.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for the period prior to March 26, 2011, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From March 26, 2011 to the present

The pertinent evidence of record during the relevant rating period includes a March 2011 VA examination report.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

During his March 2011 VA spine examination, the Veteran reported low back symptoms to include severe pain, fatigue, decreased motion, stiffness, weakness, and spasms.  He further indicated that the pain radiated into both legs and described the pain as sharp and burning.  The Veteran also reported numbness, paresthesias, and leg or foot weakness associated with his low back disability.  He experienced weekly flare-ups manifested by pain and decreased motion that were brought on by activity, were severe in nature, and lasted one to two days.  However, he denied incapacitating episodes.  The examiner noted that the Veteran walked with a cane and was able to walk one-quarter of a mile.  The Veteran reported that he was not currently employed due to "pain all over."

Physical examination of the spine revealed normal posture and head position and symmetry in appearance.  Gait was noted to be mildly antalgic.  No abnormal spinal curvatures were noted, including ankylosis.  Examination of the spinal muscles revealed objective evidence of spasm bilaterally, pain with motion, bilaterally, and tenderness, bilaterally.  There was no objective evidence of atrophy, guarding, or weakness.  The examiner noted that the muscle spasm and localized tenderness were not severe enough to be responsible for an abnormal gait or abnormal spinal curvature.  Thoracolumbar range of motion testing revealed flexion to 20 degrees, extension to 10 degrees, left and right lateral flexion each to 10 degrees, and left and right lateral rotation each to 10 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  Regarding the Veteran's lower extremities, reflex examination, sensory examination, and motor examination were all normal.  There was no evidence of muscle atrophy and Lasegue's sign was negative.  X-ray of the lumbar spine revealed mild scoliosis, minimal degenerative changes, and multiple Schmorl's nodes throughout.

Based on the foregoing, the VA examiner diagnosed lumbar strain with more advanced degenerative changes of the lumbar spine on x-ray for his age, such as multiple Schmorl's nodes.  Regarding the effects of the Veteran's low back disability on his usual occupation, the examiner noted assignment of different duties.  Regarding the effects on occupational activities, the examiner noted decreased mobility, problems with lifting and carrying, and pain.  The examiner also noted effects on usual daily activities to include mild effects on lifting, carrying, chores, exercise, and recreation.  The examiner noted the Veteran's report of daily flare-ups, and neurologic symptoms.  However, the examiner noted that the examination did not confirm the Veteran's reported neurologic symptoms and that the Veteran's x-ray findings were not consistent with his examination and complaints.  The examiner opined that the Veteran should be able to do all activities of daily living and sedentary employment without difficulty.  However, it was noted that the Veteran's pain medication regimen should be re-evaluated by his physician prior to employment.

Thereafter, VA medical records dated subsequent to March 2011 show treatment for medical conditions other than the low back.

Based on the evidence of record, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine for the period since March 26, 2011.  The records shows that, on VA examination in March 2011, forward flexion was limited to 20 degrees, consistent with his currently-assigned 40 percent rating.  The record does not demonstrate the criteria necessary for a higher 50 percent rating, specifically, unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the evidence does not support a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered the Veteran's complaints of pain and weakness, and all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 40 percent since March 26, 2011.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds no basis for assigning a rating in excess of 40 percent because the evidence does not show range of motion with pain resulting in unfavorable ankylosis of the entire thoracolumbar spine as required for a higher rating.  On the contrary, the examiner found that, although there was objective evidence of pain on motion and following repetitive use, there was no additional limitation of motion.  
 
The Board next turns to the question of whether the Veteran is entitled to an increased rating since March 26, 2011 based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be rated using the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

During the March 2011 VA examination, the Veteran denied any acute episodes of excruciating low back pain during the last 12 months.  In addition, subsequent VA medical records do not document any incapacitating episodes or physician prescribed bed rest due to low back symptoms during the relevant appeals period.  The Board finds that the evidence does not show incapacitating episodes having a total duration of at least six weeks during any 12-month period, as required for a 60 percent rating under the criteria pertaining to IDS.  Accordingly, the Board finds that the Veteran is not entitled a higher rating at any time since March 26, 2011, based on any incapacitating episodes.

Additionally, the Board must consider whether the Veteran is entitled to a separate rating based upon neurological manifestations of his lumbar spine disability.  Here, the Board finds that the evidence does not demonstrate entitlement to a separate rating based on neurological manifestations of the lower extremities or bladder or bowel impairment related to the lumbar spine.  The Board observes that, during his March 2011 VA examination, the Veteran denied bladder and bowel impairment, but continued to report radiation of pain into his lower extremities.  However, the Veteran was found to be neurologically intact and with normal findings on motor, reflex examinations, and sensory examinations.  Moreover, the March 2011 VA examiner explicitly found that the examination did not support the Veteran's claims of neurologic symptoms.  

Based on the foregoing, the Board finds that the evidence does not show objective evidence a neurological disability of the lower extremities, or bladder or bowel impairment related to the service-connected lumbar spine disability, and because the Veteran was found to be neurologically intact during his March 2011 VA examination, and because subsequent VA medical records do not show otherwise, the Board finds that he is not entitled to a separate ratings for neurological manifestations related to a low back disability at any time since March 26, 2011.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 40 percent rating at any time since March 26, 2011.  The preponderance of the evidence is also against a finding that the Veteran is entitled to a separate rating for neurological manifestations in the lower extremities related to his service-connected disability of the spine.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for the period since March 26, 2011, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the lay and clinical evidence indicating that the Veteran's service-connected low back disability interferes with his occupational functioning.  In light of that evidence, the Board has determined that a claim for a TDIU rating has been effectively raised by the record and has remanded that claim for additional development.  Nevertheless, the evidence currently of record does not indicate that the Veteran's overall level of impairment due to his low back disability goes beyond that contemplated in the 20 percent disability rating assigned for the period prior to March 26, 2011, or the 40 percent disability rating assigned for the period since March 26, 2011.  During VA examination in August 2006, the Veteran reported that his work was affected in that he was unable to carry any weight.  However, during October 2006 VA treatment, his coordination was found to be intact and he was noted to be independent in bed mobility, transfers, gait, locomotion, and stairs.  Thereafter, during May 2007 private treatment, the Veteran was noted to have limitations in sitting, standing, and lifting.  However, during subsequent VA treatment in February 2008, he reported that medications kept his daily back pain manageable so that he was able to work.  Additionally, the March 2011 VA examiner noted effects on occupational functioning but determined that the Veteran should be able to perform all activities of daily living and sedentary employment without difficulty.  In any event, the Board notes that the schedular criteria on which the Veteran's current rating are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, the Board observes that the Veteran's low back disability has not been shown to warrant frequent, or indeed, any hospitalizations throughout the relevant appeals periods, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, for the periods on appeal, the Board finds that any degree of impairment associated with the Veteran's low back disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2006, October 2006, March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence, and in September 2011, he indicated that he did not have any additional evidence to submit.  VA has also obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a low back disability for the period prior to March 26, 2011, is denied.

A rating in excess of 40 percent for a low back disability for the period since March 26, 2011, is denied.


REMAND


Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's TDIU claim.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)  (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service connected for a low back disability, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and status post fracture of the right great toe, rated as zero percent disabling.  His combined rating is 50 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that a VA examiner opined in March 2011 that the Veteran should be able to perform sedentary work without difficulty.  However, that examiner did not consider the effect of the Veteran's other service-connected disabilities, either singly or jointly, on his ability to work.  Moreover, the Board considers it significant that the March 2011 examiner found that the Veteran's pain medications, taken at least in part due to his service-connected low back disability, have an impact on his employability, as indicated by the examiner's finding that the Veteran's pain medication regimen should be re-evaluated by his physician prior to employment.

In light of the evidence presented, it remains unclear to the Board whether one or more of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Any ongoing VA medical records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all VA medical records dated from April 2011.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the VA examinations conducted in August 2006 and March 2011, and the VA and private treatment records and lay evidence suggesting that the Veteran's low back symptoms adversely affect his ability to work and perform daily living activities.  The VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability, tinnitus, and status post fracture of the right great toe, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


